Citation Nr: 0018343	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-12 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for the 
residuals of a left groin injury, on appeal from the initial 
grant of service connection. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The veteran had active service from May 15, 1979, to June 12, 
1979.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama.  A rating decision in August 1997 
granted service connection for residuals of a left groin 
injury, evaluated as noncompensable from November 1991.  A 
rating decision in May 1998 determined that the evaluation of 
the residuals of the left groin injury was continued at 0 
percent.  

The veteran testified at a hearing at the RO in October 1998.  
A transcript of that hearing is in the claims folder.


FINDING OF FACT

Since November 7, 1991, the residuals of a left groin injury 
have been manifested principally by complaints of pain, 
including pain with activity, and by limitation of flexion 
and abduction of the left thigh. 


CONCLUSION OF LAW

The criteria for a 10 percent rating for the residuals of a 
left groin injury, on appeal from the initial grant of 
service connection on November 7, 1991, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 5299-7338, 5252, 5253 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

A six inch abdominal surgical scar was noted on the 
examination prior to enlistment.  An Entrance Physical 
Standards Board proceeding in June 1979 disclosed that the 
veteran had a left inguinal hernia repaired in 1959.  It was 
reported that there was no pain until she did strenuous 
exercises in basic training.  Objective findings showed a 
painful hernia scar was present.  The diagnosis was painful 
scar, site of herniorrhaphy performed in 1959.  The condition 
was found to have existed prior to service.  She was found 
medically unfit for enlistment.

In October 1991, she filed a claim for service connection for 
a pulled left groin in 1979.

The appellant underwent a VA hip examination in June 1997.  
She claimed that in 1982 during physical exercise, a 
soldier's boot hit her accidentally in the groin.  Now it 
hurt when she was in certain positions.  It aggravated her 
more every year.  There was radiation or throbbing in the 
groin which stayed there.  She had had a hernia operation 
when she was six years old.  The motion of the left thigh was 
limited and painful.  There was a well healed, old, inguinal 
hernioplasty scar.  No hernia was found.  There were no 
demonstrable or palpable abnormalities there.  Flexion on the 
left was 116 degrees and abduction was 28 degrees.  The 
diagnosis was history of blunt trauma to the left groin with 
diminution in mobility of the left hip.  In the examiner's 
opinion, this was a residual of a service-connected 
disability.

A rating decision in August 1997 granted service connection 
for the residuals of a left groin injury, under Diagnostic 
Codes 5299-7338, evaluated as noncompensable from November 
1991.

The veteran received a VA muscle examination in September 
1997.  She reported that she blacked out during a drill and 
she was told that she was kicked in the left inguinal region 
leading to pain and vasovagal syncope.  After service, she 
claimed that she was unable to run or play tennis, bicycle, 
which were activities that she formerly enjoyed.  Initially, 
she claimed there was much swelling in the left inguinal area 
that gradually resolved.

The veteran denied any bowel or bladder dysfunction.  She 
stated that she had started falling over the past 7 to 8 
years.  Initially, the falls occurred approximately once 
every two or three months but now she fell more frequently, 
many times per month.  She claimed a chronic paresthesia 
sensation that radiated from the left anterior inguinal 
region through to the left buttock.  With some activity she 
would note some radiation down the leg and her left leg will 
then give way and she will fall to the ground.  She denied 
any loss of consciousness during these episodes.

On examination, the veteran's left lower extremity had 5/5 
strength in the iliopsoas, hip abductors and abductors, 
quadriceps, hamstrings, anterior tibialis, gastrocnemius and 
extensor hallucis longus.  The right lower extremity had 5/5 
strength throughout and Sensation in both lower extremities 
was intact.  Reflexes were 2+ and symmetric in both lower 
extremitas.  The toes were downgoing on Babinski testing.  
Gait was normal.  There was some voiced tenderness to 
palpation in the mid left inguinal region beneath a well 
healed surgical scar.  There was no asymmetry in the inguinal 
regions.  Femoral pulses were strong bilaterally .

The examiner reported there was no tissue loss or any muscles 
penetrated.  There were no adhesions or obvious damage to 
tendons.  There was no apparent damage to bones, joints, and 
nerves.  Strength was normal.  There was no objective 
evidence of pain.  The veteran was able to abduct and adduct 
the left lower extremity against resistance in a normal 
fashion.  There was no evidence of muscle hernia.  The 
diagnosis was status post trauma to the left inguinal region 
without any evidence of neural dysfunction.  The description 
of the problem was most consistent with a muscular/connective 
tissue process secondary to trauma.  He indicated there may 
be a connective tissue process secondary to the trauma.

The veteran received a VA peripheral nerve examination in 
September 1997.  She repeated the subjective complaints given 
on the above VA muscle examination.  The objective findings 
on this examination were similar to the above examination.  
The diagnosis was status post trauma to the left inguinal 
region without any evidence of neural dysfunction.  There was 
no objective evidence of any peripheral neuropathy.  

At the hearing at the RO in November 1998, the veteran 
complained of constant radiation from the groin area 
throughout the hip.  She claimed it was a feeling of 
numbness, similar to a toothache.  She stated that part of 
the scar protruded but there was no swelling or 
discoloration.  It was constantly tender to touch.  She 
claimed a loss of strength in the left lower extremity.  
Physical activity and weather changes caused pain.  The pain 
was from the scar.  She had only been treated by VA.  


Legal Analysis.     

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of her service-connected 
groin injury, and therefore she has satisfied the initial 
burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran VA examinations and 
a personal hearing, in accordance with her requests.  There 
is no indication of additional medical records that the VA 
failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record  and to explain the reasons and bases 
for its conclusion.

The Court recently held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson.  The statement of the case of the 
case provided to the veteran identified the issue on appeal 
as an evaluation of the residuals of the left groin injury, 
and therefore, the Board concludes that the veteran was not 
prejudiced by any procedural error in this case.

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built up" as follows: The first two digits 
will be selected from that part of the schedule mostly 
closely identifying the part, or system, of the body 
involved, the last two digits will be "99" for all unlisted 
conditions.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, 
proceeded by a hyphen.  38 C.F.R. § 4.27 (1998).  In this 
case, the RO has rated the veteran's service-connected 
residuals of left groin injury under diagnostic codes 5299-
7338.  Diagnostic Code 7338 provides a 10 percent rating for 
a postoperative recurrent inguinal hernia which is readily 
reducible and well supported by a truss or belt.  A 
noncompensable rating is assigned for an inguinal hernia, 
which is small, reducible, or without true hernia protrusion.  

If the residuals of the left groin injury are evaluated on 
the basis of limitation of thigh motion, Diagnostic Code 5252 
provides that a 10 percent rating will be assigned with 
flexion limited to 45 degrees.  A 20 percent rating 
contemplates flexion limited to 30 degrees.  Flexion limited 
to 20 degrees warrants a 30 percent rating, and flexion 
limited to 10 degrees warrants a 40 percent rating.

Diagnostic Code 5253 provides for evaluation of impairment of 
the thigh manifested by limitation of abduction, adduction, 
or rotation.  Limitation of rotation such that the individual 
cannot toe out more than 15 degrees warrants a 10 percent 
evaluation.  Limitation of adduction so that the legs cannot 
be crossed warrants a 10 percent evaluation.  Limitation of 
abduction, with motion lost beyond 10 degrees, warrants a 20 
percent evaluation.

Normal hip flexion is from 0 degrees to 125 degrees and 
normal hip abduction is from 0 degrees to 45 degrees. 
38 C.F.R. § 4.71, Plate II, (1999).

In evaluating the veteran's service connected residuals of 
the left groin injury, the Board has considered her 
contentions and testimony, including the complaints of pain, 
including pain radiating into the buttocks, and frequent 
falls, as well as the clinical findings of record.  The 
examinations disclosed that she had good muscle strength in 
the left lower extremity and sensation was intact.  Her 
reflexes were equal and symmetric in both lower extremities.  
Her gait was normal.  She did complain of tenderness to 
palpation in the mid-left inguinal region but there was no 
asymmetry in the inguinal region.  There was no tissue loss 
and no adhesions or obvious damage to tendons.  There was no 
apparent damage to bones, joints, and nerves.  Strength was 
normal and she was able to abduct and adduct the left lower 
extremity against resistance in a normal fashion.  There was 
no evidence of muscle herniation and no objective evidence of 
pain.  The VA peripheral nerve examination disclosed no 
objective evidence of peripheral neuropathy.  There was no 
objective evidence linking her falls to the service connected 
disability.

However, the medical evidence does disclose that the veteran 
has consistently voiced complaints of hip and buttock pain 
secondary to the groin injury, and made worse with activity.  
The Board finds these complaints to be credible.  She also 
has limitation of motion of the left thigh as a result of the 
in- service groin injury.  If the service-connected disorder 
is evaluated on the basis of limitation of motion of the left 
thigh, the Board notes that on the VA hip examination in June 
1997, flexion was to 116 degrees and abduction was to 28 
degrees.  That is, she lacked 9 degrees of complete flexion 
and 17 degrees of normal abduction.  With application of the 
benefit of the doubt rule, the Board finds that limitation of 
thigh motion and complaints of pain due to the groin injury 
warrant a 10 percent rating by analogy to arthritis, 
confirmed by X-ray, and manifested by limitation of motion 
that is noncompensable and is objectively confirmed.  . 

Because of the complaints of pain, the Board has considered 
DeLuca v. Brown, 8 Vet. App. 202 (1995), in which the Court 
held that, in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

In the judgment of the Board, the veteran's complaints of 
pain are adequately compensated by the 10 percent rating 
assigned.  No weakness, fatigability, incoordination or 
giving way of the leg due to the groin injury has been shown 
clinically.  Therefore, the Board has determined that a 
rating higher than 10 percent is not warranted for the 
residuals of the left groin injury.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (1999).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's residuals of the left 
groin injury.  There is no persuasive evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this disorder that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.

	(CONTINUED ON NEXT PAGE)



ORDER

A rating of 10 percent, but no higher, is granted for the 
residuals of a left groin injury, on appeal from the initial 
grant of benefits on November 7, 1991, consistent with the 
criteria that govern the payment of monetary awards.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

